Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of Group II, claims 7-18 in the reply filed on 10/12/2022 is acknowledged. Claims 7-18 are now pending in the application. Claims 1-6 and 19-20 have been canceled.

Information Disclosure Statement
The Information Disclosure Statements (IDSs) submitted on 8/25/2021, 10/12/2022, and 10/13/2022 have been considered and are in compliance with the provisions of 37 CFR 1.97.

Drawings
The drawings filed on 2/12/2021 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 10 recites the limitation "the clinical setting" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is presumed to recite "the clinical room".
Appropriate correction or clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (U.S. Publication No. 2018/0068179; hereinafter “Derenne”) in view of Lynam et al. (U.S. Publication No. 2010/0328443; hereinafter “Lynam”).

As per claim 7, Derenne discloses a system for monitoring of hand hygiene compliance on a local network in a clinical room (e.g. figs. 6, 8; para. [0229]-[0230]), the system comprising:
a first camera configured to capture first image data from a first viewpoint in the clinical room (e.g. figs. 2-3; para. [0079] & [0085]: one or more cameras 22 that are positioned within a given room, or other location);
a first hardware processor in physical proximity to the first camera (e.g. figs. 2-3; para. [0081] & [0086]: computer device 24), the first processor configured to detect a person in an image frame from the first image data (e.g. para. [0088]-[0089]: “computer device 24 is adapted to identify one or more persons by facial recognition … computer device 24 first identifies that certain pixels in the captured image correspond to a person.”);
a second camera configured to capture second image data from a second viewpoint in the clinical room (e.g. figs. 2-3; para. [0079] & [0085]: one or more cameras 22 that are positioned within a given room, or other location); and
a second hardware processor in physical proximity to the second camera (e.g. figs. 2-3; para. [0081] & [0086]: computer devices 24), the second processor configured to detect a hand hygiene activity from the second image data (e.g. para. [0088]-[0089] & [0229]-[0230]);
wherein the first and second processors are in electrical communication with each other (e.g. fig. 3; para. [0081]-[0082]), the first or second processor configured to determine whether the detected hand hygiene activity was performed by the person (e.g. para. [0229]-[0230]: “system 20 is adapted to monitor if a caregiver washes his or her hands prior to approaching a patient, system 20 includes one or more video cameras aimed at a sink, or other hand washing or sanitization station”), and
wherein the first processor and/or the second processor are in electrical communication with a display device in the clinical room (e.g. fig. 3; para. [0026] & [0101]), the first and/or second processors configured to output an alert to the display device in the clinical room in response to the person entering a patient zone without the second processor detecting a hand hygiene activity by the person (e.g. para. [0229]-[0230]: “Images such as this, which include depth data, are processed by computer device 24 to determine if caregiver 82 has washed his or her hands prior to working with a patient. If system 20 detects that proper hand washing did not take place, the system sends a local alert to remind the caregiver”).
Derenne does not explicitly disclose the first processor to assign a boundary box to the person, the first processor further configured to track movement of the boundary box in subsequent image frames from the first image data, determine whether the detected hand hygiene activity was performed by the person to whom the boundary box is assigned, and the first and/or second processors configured to output an alert to the display device in the clinical room in response to the boundary box entering a patient zone without the second processor detecting a hand hygiene activity by the person to whom the boundary box is assigned.
However, in the same field of a system for determining compliance with hand hygiene guidelines, Lynam discloses: a first processor to assign a boundary box to the person, the first processor further configured to track movement of the boundary box in subsequent image frames from the first image data (e.g. figs. 1, 3 & 9; para. [0014]-[0015], [0023], [0056]-[0058] & [0094]: “The movement of devices (such as mobile diagnostics equipment) and persons (such as the HCW 150 and the patient 160) in the area 100 may be monitored using motion tracking in images captured using a vision system so that it can be determined, for example, when the HCW 150 or patient 160 enters or exits one of the zones”; note in figs. 1 and 9, the outlines of the contact and caution zones 120, 130 [interpreted as a boundary box] are shown as approximately rectangular), the first and/or second processors configured to determine whether the detected hand hygiene activity was performed by the person to whom the boundary box is assigned, and output an alert to the display device in the clinical room in response to the boundary box entering a patient zone without the second processor detecting a hand hygiene activity by the person to whom the boundary box is assigned (e.g. see para. [0014] & [0023]-[0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Derenne the known technique of determining whether a hand hygiene activity was performed by the person to whom a boundary box is assigned, and outputting an alert to the display device in the clinical room in response to the boundary box entering a patient zone without the processor detecting a hand hygiene activity by the person to whom the boundary box is assigned, as taught by Lynam. Doing so would allow identifying a noncompliance event and alerting a health care worker that he or she has not recently cleaned his or her hands (Lynam, para. [0024]).

As per claim 8, claim 7 is incorporated and Derenne further discloses: wherein the first processor is configured to output an alert directly to the display device in the clinical room (e.g. figs. 2-4; para. [0101]).
As per claim 9, claim 7 is incorporated and Derenne further discloses: wherein the first and second viewpoints are fixed (para. [0086]).

As per claim 10, claim 7 is incorporated and Derenne further discloses: wherein the first camera faces an entrance of the clinical setting (para. [0173]).

As per claim 11, claim 9 is incorporated and Derenne further discloses: wherein the second camera faces a hand hygiene station (e.g. fig. 8; para. [0229]-[0230]: one or more video cameras aimed at a sink, or other hand washing or sanitization station).

As per claim 12, claim 11 is incorporated and Derenne further discloses: wherein the second camera faces downward at the hand hygiene station (e.g. fig. 8; para. [0229]-[0230]).

As per claim 13, claim 11 is incorporated and Derenne further discloses: wherein the hand hygiene station comprises a sink and/or a hand sanitizer dispenser (e.g. fig. 8; para. [0229]: a sink, or other hand washing or sanitization station).

As per claim 14, claim 13 is incorporated and Derenne further discloses: wherein the second processor is configured to detect a handwashing activity at the sink (e.g. para. [0229]-[0230]).

As per claim 15, claim 13 is incorporated and Derenne further discloses: wherein the second processor is configured to detect a hand sanitizing activity at the sink (e.g. fig. 8; para. [0229]).

As per claim 16, claim 7 is incorporated and Derenne further discloses: the system comprising a third camera, wherein the third camera is configured to capture third image data from a third viewpoint in the clinical room (e.g. figs. 2-4; para. [0079] & [0085]).

As per claim 17, claim 7 is incorporated and Derenne further discloses: wherein the first processor is configured to assign a contaminated status to any person upon first detection of said person (e.g. see para. [0228]-[0231]).

As per claim 18, claim 17 is incorporated and Derenne further discloses: wherein the first or second processor is configured to change a contaminated status of the person to a clean status upon detection of the person having performed the hand hygiene activity (e.g. para. [0228]-[0232]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov